The information in this case, filed in the district court of Muskogee county, November 24, 1923, charges that A.T. Ingram, on the 19th day of October, 1923, in Muskogee county, did feloniously set fire to and burn a house, the property of one A.T. Ingram, with the intent to defraud the insurers of said house, to wit, Pennsylvania Fire Insurance Company and Fidelity Phenix Insurance Company of New Jersey. On the trial, at the close of the case for the state, defendant asked the court to advise or direct the jury to return a verdict of not guilty, upon the grounds that the proof in the case wholly failed to sustain the charge in the information, which motion was sustained by the court, and the jury returned their verdict finding the defendant, A.T. Ingram, not guilty. Thereupon the court rendered judgment discharging the defendant. The case comes to this court under the third subdivision of section 2807, C.S. 1921, by filing in this court, July 7, 1924, a petition in error with case-made. No brief has been filed. When the case was called for final submission, the Attorney General moved that the cause be dismissed. It is so ordered.